EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Gavin Giraud (Registration No. 68,402) on November 01, 2021. 

The claims had been amended as following:

1.	(Currently Amended) A method for generating a chatbot from a question and answer document, the method comprising:
receiving, by one or more processors, at least one document comprising a plurality of questions and a plurality of answers to the plurality of questions;
determining a plurality of entities in the plurality of answers to the plurality of questions; 
for an answer of the plurality of answers:
determining text [[for ]]slots of a triplet based, at least in part, on one or more entities extracted from the answer,
determining that the triplet comprises a focus entity of the plurality of entities,
determining that a first slot of the text slots does not comprise a focus entity, and
in response to determining that the first slot does not comprise a focus entity, rewriting the triplet so that the first slot of the text slots of the triplet is the focus entity;
storing the rewritten triplet as a tree structure in a database of tree structures associated with the at least one document; and
providing, by the chatbot, an answer response based on the rewritten triplet.

2.	(Currently Amended) The method of claim 1, further comprising:


determining that the triplet does not include a focus entity 

in response to determining that the triplet does not contain a focus entity, discarding the triplet.

3.	(Canceled)

4.	(Original) The method of claim 1, further comprising:
disambiguating an entity to produce text for a slot of the triplet.


flattening the answer to create a plurality of concepts, wherein a first concept is used for the triplet and a second concept is used for at least one additional triplet.

6.	(Currently Amended) The method of claim 1, wherein storing the triplet as the tree structure in the database of tree structures includes storing [[a]]the focus entity as a top level node of the tree structure.

7.	(Currently Amended) The method of claim 1, wherein providing the answer comprises:
receiving
creating
determining
providing the answer response to the question in response to determining that the answer triplet matches the question triplet.

8.	(Original) The method of claim 7, further comprising:
determining that two slots of the question triplet match two slots of the answer triplet; and
providing answer text associated with the answer triplet in response determining that the two slots of the question triplet match the two slots of the answer triplet.


determining that one slot of the question triplet matches one slot a plurality of answer triplets;
presenting the plurality of answer triplets to a user;
receiving an indication of a user selection of the plurality of answer triplets; and
providing answer text associated with the selected answer triplet.

10.	(Currently Amended) A computer readable non-transitory hardware storage medium including computer executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations for generating a chatbot from a question and answer document, the operations comprising:
instructions to receive at least one document comprising a plurality of questions and a plurality of answers to the plurality of questions;
instructions to determine a plurality of entities in the plurality of answers to the plurality of questions;
for an answer of the plurality of answers:
instructions to determine text [[for ]]slots of a triplet based, at least in part, on one or more entities extracted from the answer, 
instructions to determine that the triplet comprises a focus entity of the plurality of entities,
instructions to determine that a first slot of the text slots does not comprise a focus entity, and
instructions to, in response to determining that the first slot does not comprise a focus entity, rewrite the triplet so that the first slot of the text slots of the triplet is the focus entity;
instructions to store the rewritten triplet as a tree structure in a database of tree structures associated with the at least one document; and
instructions to provide an answer response by the chatbot based on the rewritten triplet .

11.	(Currently Amended) The machine readable storage medium of claim 10, wherein the operations further comprise:

instructions to determine that the triplet does not include a focus entity
instructions to discard the triplet in response to determining that the triplet does not contain a focus entity

12.	(Canceled)

13.	(Original) The machine readable storage medium of claim 10, wherein the operations further comprise:
store answer text associated with the answer used to create the triplet in the database; and
associate the answer text with the triplet in the database.

14.	(Currently Amended) The machine readable storage medium of claim 10, wherein the operations to store the triplet as the tree structure in the database of tree structures includes operations to store [[a]]the focus entity as a top level node of the tree structure.

15.	(Currently Amended) The machine readable storage medium of claim 10, wherein the operations that provide the answer response comprise
instructions to receive a question;
instructions to create a question triplet from the question;
instructions to determine if an answer triplet in the database of tree structures is a match to the question triplet; and
instructions to provide the answer response to the question in response to determining that the answer triplet matches the question triplet.

16.	(Currently Amended) A system for generating a chatbot from a question and answer document, the system comprising:
one or more processors; and
a machine readable storage medium including a computer program product having computer executable instructions that, when executed by the one or more processors, perform operations comprising:
instructions to receive at least one document comprising a plurality of questions and a plurality of answers to the plurality of questions;
instructions to determine a plurality of entities in the plurality of answers to the plurality of questions;
for an answer of the plurality of answers:
instructions to determine text [[for ]]slots of a triplet based, at least in part, on one or more entities extracted from the answer,
instructions to determine that the triplet comprises a focus entity of the plurality of entities,
instructions to determine that a first slot of the text slots does not comprise a focus entity, and
instructions to, in response to determining that the first slot does not comprise a focus entity, rewrite the triplet so that the first slot of the text slots of the triplet is the focus entity;
instructions to store the rewritten triplet as a tree structure in a database of tree structures associated with the at least one document; and
instructions to providing an answer response by the chatbot based on the rewritten triplet

17.	(Currently Amended) The system of claim 16, wherein the operations further comprise:

instructions to determine that the triplet does not include a focus entity of the set of one or more focus entities; and
instructions to discard the triplet in response to determining that the triplet does not contain a focus entity

18.	(Canceled) 

19.	(Currently Amended) The system of claim 16, wherein the operations to store the triplet as the tree structure in the database of tree structures include[[s]] operations to store [[a]]the focus entity as a top level node of the tree structure.

20.	(Currently Amended) The system of claim 16, wherein the operations that provide the answer response comprise
instructions to receive a question;
instructions to create a question triplet from the question;
instructions to determine if an answer triplet in the database of tree structures is a match to the question triplet; and
instructions to provide the answer response to the question in response to determining that the answer triplet matches the question triplet.

 The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 10 and 16 when taken in the context of the claims as a whole, especially the concept of determining a plurality of entities in the plurality of answers to the plurality of questions; for an answer 

At best the prior arts of record, specifically, Gupta et al. (US 20170099242 A1) teaches a computer implemented method of determining text slots of a triplet based, at least in part, on one or more entities extracted from the answer, and return an answer based on matched entity and relationship stored by a triple format (see Abstract, paragraph [0063], paragraph [0079]). Weiss et al. (US 20150324349 A1) teaches rewrite a sentence in a specific format with the subject in the first slot (paragraph [0111]). JUNG (US 20110258230 A1) teaches to find an answer to a question based on the subject, the predicate, or the object identified from the question (see paragraph [0018], paragraph [0030], paragraph [0055]). 

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have 

Thus, claims 1, 10 and 16 are allowed over the prior arts of record. Dependent claims 2, 4-9, 11, 13-15, 17, and 19-20 are also allowable due to its dependency of independent claims 1, 10 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143